Citation Nr: 0821289	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  00-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
evaluated as 10 percent disabling prior to August 8, 2001, 
and 30 percent disabling from August 8, 2001.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
July 1992.  According to his DD Form 214, he also had 
approximately seven months of additional active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  This matter was before the Board in June 
2004 and August 2005 when it was remanded for additional 
development.

In October 2003, a hearing before the undersigned Acting 
Veterans Law Judge was held at the Atlanta RO.  A transcript 
of this hearing is of record.

In the June 2004 and August 2005 remands, the Board noted 
that the veteran had raised the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for post-traumatic stress disorder in a 
November 1999 statement.  This matter is once again referred 
to the RO for appropriate action.  Furthermore, in January 
2008, the veteran submitted a claim for entitlement to a 
certificate of eligibility for specially adapted housing or a 
certificate of eligibility for a special home adaptation 
grant.  Since this issue has not been developed for appellate 
review, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required. 


REMAND

The August 2005 Board remand returned this matter to the RO 
(the agency of original jurisdiction (AOJ)) for additional 
development.  Following this development, the RO issued a 
supplemental statement of the case (SSOC) on March 3, 2008.  
The veteran was advised that (as mandated by regulation) he 
had 60 days to respond before the case would be returned to 
the Board.  

The veteran sent a statement to the RO that was date stamped 
received on April 11, 2008 (well within the 60 day period 
which the veteran was advised he was being afforded to submit 
additional evidence/response when the SSOC was issued on 
March 3, 2008), wherein he requested that his VA treatment 
records from 2008 be obtained.  VA outpatient treatment 
records dated from January 2008 to April 2008 were obtained 
by the RO and included in the file.  However, the RO did not 
review the additional evidence, but instead returned the case 
to the Board on May 21, 2008.  This is a clear violation of 
VA regulation-mandated due process, which has been upheld by 
the U.S. Court of Appeals for the Federal Circuit.  See 
38 C.F.R. § 19.31 (2007); Disabled American Veterans v. 
Secretary Of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Consequently, the Board has no recourse but to remand 
this case for compliance with governing law.  

Moreover, in the August 2005 remand, the Board directed that 
the veteran be afforded a VA examination to determine the 
nature and severity of his service-connected chronic 
bronchitis.  In accordance with the applicable rating 
criteria, pulmonary function studies were to be performed, to 
include findings of the ratio of Forced Expiratory Volume in 
one second (FEV-1) to Forced Vital Capacity (FVC), Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)), and the maximum oxygen consumption.

Pursuant to the Board's remand, the veteran underwent a VA 
examination, to include pulmonary function testing, in August 
2006; however, the examiner did not provide all the required 
information.  Specifically, the pulmonary function testing 
included no post-bronchodilator results.  The veteran then 
underwent another VA examination, to include pulmonary 
function testing, in November 2007.  Again, the examiner did 
not provide all of the required information.  Specifically, 
while the examiner reported FEV-1, FEV and FEV-1/FVC, the 
examiner did not report DLCO(SB), or maximum oxygen 
consumption.  An examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  

The Board points out that VA amended the rating schedule 
concerning respiratory conditions, effective October 6, 2006.  
VA added provisions that clarify the use of pulmonary 
function tests (PFTs) in evaluating respiratory conditions.  
A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special 
provisions for the application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" 
has seven provisions.  PFTs are required to evaluate 
respiratory conditions except in certain situations.  If a 
DLCO (SB) test is not of record, evaluation should be based 
on alternative criteria as long as the examiner states why 
the DLCO(SB) test would not be useful or valid in a 
particular case.  When the PFTs are not consistent with 
clinical findings, evaluation should generally be based on 
the PFTs.  Post-bronchodilator studies are required when PFTs 
are done for disability evaluation purposes with some 
exceptions.  When evaluating based on PFTs, post-
bronchodilator results are to be used unless they are poorer 
than the pre-bronchodilator results, then the pre-
bronchodilator values should be used for rating purposes.  
When the results of different PFTs (FEV-1, FVC, etc.) are 
disparate, the test result that the examiner states most 
accurately reflects the level of disability should be used 
for evaluation, and if the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.

The Board also notes that the issue of entitlement to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) has 
been raised.  See April 2008 statement from the veteran.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In the present case, the veteran was provided with 
VCAA notice letters in September 2005 and July 2006, but the 
veteran was not provided with notice of the information or 
evidence necessary to substantiate the assignment an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b).  
Thus, the Board finds that additional VCAA notice and 
readjudication of the claim is warranted.  Finally, regarding 
this issue, the veteran did not receive notice on the crucial 
point regarding the effect that the worsening of the 
veteran's disability  has had on his employment and daily 
life.  (Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008)).  The RO will have the opportunity to correct such 
deficiency on remand.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, this case is REMANDED to the RO 
via the AMC in Washington, DC, for the following actions:

1.  Please send the veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence necessary to substantiate 
entitlement to an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b).  In 
addition, the RO should provide the 
veteran notice in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).

2.  Then, the RO should arrange for the 
veteran to undergo a VA pulmonary 
examination to determine the extent and 
severity of the veteran's chronic 
bronchitis. The veteran's claims file, 
including a copy of this remand, should 
be made available to the examiner for 
review.

All indicated studies, including 
pulmonary function testing, should be 
performed and all findings should be 
reported in detail.  The examiner must 
specifically report the following 
findings: FEV-1, FEV-1/ FVC, DLCO(SB), 
and the maximum oxygen consumption.  If a 
DLCO (SB) test is not of record,  the 
examiner should state why the DLCO(SB) 
test would not be useful or valid in this 
particular case.  The rationale for all 
opinions expressed should be provided.

3.  Thereafter, the RO should 
readjudicate the issue on appeal, 
including consideration of entitlement to 
an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b).  If all of the desired 
benefits are not granted, a supplemental 
statement of the case (SSOC) should be 
furnished to the veteran and his 
representative.  The SSOC must inform the 
veteran of the provisions of 38 C.F.R. § 
4.96, as amended.  Thereafter, subject to 
current appellate procedure, the case 
should be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



